DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 11/18/20 have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 13-19 is/are rejected under 35 U.S.C. 102A1 as being anticipated by Do (US Pub. No. 2008/0164658).
Regarding claim 1, the Do reference discloses a slider seal assembly (30) for a gas turbine engine (Fig. 1), comprising: 
a housing (32) comprising an outer surface and an inner surface(Figs. 2-6), and a recessed opening (Fig. 6) between said inner surface and said outer surface, wherein said inner surface of said housing includes a flat portion (Fig. 6) configured to match a receiver on an inner wall of a casing of the gas turbine engine (Figs. 1-6); 
a seal plate (34) received within said recessed opening and moveable relative to said housing (Fig. 6); and 

Regarding claim 2, the Do reference discloses said receiver comprises a plate or disc attached to the inner wall of the casing of the gas turbine engine (Figs. 1-8).
Regarding claim 3, the Do reference discloses said receiver is configured to adapt a curved surface of said inner wall of the casing into a planar surface (Figs. 1-8).
Regarding claim 4, the Do reference discloses said receiver comprises a machined feature formed into the inner wall of the casing of the gas turbine engine (Figs. 1-8).
Regarding claim 7, the Do reference discloses said retaining ring is received within a slot of the recessed opening and configured to retain said seal plate within said recessed opening (Figs. 2-6).
Regarding claim 8, the Do reference discloses a slider seal assembly (30) for a gas turbine engine (Figs. 1-8) comprising: 
a housing (32) comprising an outer surface and an inner surface (Fig. 6), and a recessed opening between said inner surface and said outer surface (Fig. 6), said housing forming a first opening (Fig. 6), wherein said inner surface of said housing includes a flat portion configured to match a receiver formed on an inner wall of a casing of the gas turbine engine (Figs. 1-8); 
a seal plate (34) received within said recessed opening, said seal plate comprising a second opening extending through said seal plate (Figs. 2-6), said seal plate being moveable relative to said housing (Figs. 2-6); 

an interface part (56) extending through said first opening of said housing and said second opening of said seal plate (Fig. 6).
Regarding claim 9, the Do reference discloses said interface part includes at least one of a borescope plug, a fuel fitting and a customer bleed port (Fig. 6).
Regarding claim 10, the Do reference discloses said first opening includes a first diameter and said second opening includes a second diameter, wherein said first diameter is greater than said second diameter (Fig. 6).
Regarding claim 11, the Do reference discloses said receiver is configured to adapt a curved surface of said inner wall of the casing into a planar surface (Figs. 1-8).
Regarding claim 13, the Do reference discloses said interface part further comprises a tube fitting coupled to said interface part, said tube fitting configured to provide an interface between said interface part and said seal plate (Figs. 1-8).
Regarding claim 14, the Do reference discloses the invention substantially as claimed in claims 1 and 8 and further discloses the assemblies used in a gas turbine engine system comprising:  an engine casing; a compressor, a combustor and a turbine housed within said engine casing (Figs. 1-8).
Regarding claim 15, the Do reference discloses a plurality of interface parts (56) extending through an opening in each of said at least one slider seal assembly and said engine casing (Figs. 1-8, Para, [0011]).

Regarding claim 17, the Do reference discloses a plurality of said at least one slider seal assembly are mounted along a plurality of locations on said engine casing (Para. [0011]).
Regarding claim 18, the Do reference discloses said at least one slider seal assembly is mounted on a high pressure side of said engine casing (Figs. 1-8).
Regarding claim 19, the Do reference discloses said at least one slider seal assembly comprises a low aerodynamic profile within said engine casing (Figs. 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do.
Regarding claims 5, 6, and 12, the Do reference discloses the invention substantially as claimed in claims 1 and 8.
However, the Do reference fails to explicitly disclose the claimed wear strip.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to provide a wear strip to the Do reference in .

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the element 45 of the Do reference, the argument is not persuasive because the claim limitation only requires a “flat” surface. The surface of 45 is “flat” since it does not have any lumps or indentations. It seems to the examiner that the applicant is arguing a “planar” surface and not a “flat” surface. 
With regards to the applicant’s argument of the rejection of claim 13, the argument is not persuasive because Figs. 7,8 and Paras. [0029] and [0030] discloses the different structures of element 56.
With regards to the applicant’s argument of the rejection of claim 18, the argument is not persuasive because Figs. 7 and 8 clearly show the seal being mounted in different sections of a turbine, including the high pressure side.
With regards to the official notice of the limitations of claim 18, the applicant has failed to state why the noticed fact is not to be considered common knowledge or well-known in the art. The limitation under Official Notice is now taken as admitted prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILBERT Y LEE/Primary Examiner, Art Unit 3675